Citation Nr: 1738779	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-15 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a dental disability for treatment purposes.

2.  Entitlement to service connection for a dental disability, to include multiple tooth extractions and grinding, for compensation purposes.

3.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

4.  Entitlement to a rating in excess of 10 percent for residuals of a stress fracture to the right foot.

5.  Entitlement to a rating in excess of 10 percent for residuals of a stress fracture to the left foot.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In a March 2014 rating decision, the RO denied service connection for diabetes mellitus on the basis that no new and material evidence had been submitted. However, in its June 2015 remand, the Board recharacterized the issue on appeal to reflect consideration of the merits of the claim, as opposed to consideration of reopening of a previously denied claim.  Service connection for diabetes was denied in an unappealed August 2011 rating decision.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  However, new and relevant service department records, consisting of a March 1970 witness statement, which was available at the time of the prior decision and could have been obtained, was received by VA in July 2014.  By regulation, where VA receives relevant official service department records that existed and were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  38 C.F.R. § 3.156 (c).  The claim for entitlement to service connection for diabetes is therefore before the Board on the merits, as opposed to a petition to reopen the claim based on new and material evidence.

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for dental treatment purposes was initially denied in a final January 1972 Board decision.

2.  The evidence received since the January 1972 Board decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim.  

3.  The Veteran's missing teeth and grinding are not due to trauma, loss of substance of the body, or impairment of the maxilla, mandible, or ramus.

4.  The Veteran's right foot residuals of a stress fracture most nearly approximate a moderate foot injury with tenderness and pain and some limitation to standing and walking.

5.  The Veteran's left foot residuals of a stress fracture most nearly approximate a moderate foot injury with tenderness and pain and some limitation to standing and walking.





CONCLUSIONS OF LAW

1.  The evidence received since the January 1972 rating decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for dental treatment purposes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  The criteria for service connection for a dental disability, to include multiple tooth extractions and grinding, for compensation purposes are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150.

3.  The criteria for a rating in excess of 10 percent for residuals of a right foot stress fracture are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5284. 

4.  The criteria for a rating in excess of 10 percent for residuals of a left foot stress fracture are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5284. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also complied with the Board's June 2015 remand instructions.  In response to the Board's remand, recent records of treatment from VA facilities were obtained and associated with the claims file and an adequate VA examination of the Veteran's feet was provided in November 2015.  Although the Veteran has not been examined in connection with his claim for a dental disability (for compensation and treatment purposes) an examination is not required by the duty to assist.  The Board has determined that new and material evidence has not been received with respect to the claim for dental treatment and for compensation purposes, there is no competent lay or medical evidence of a disability for which service connection may be granted, i.e. impairment of the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla or any other conditions under 38 C.F.R. § 4.150.  Therefore, the duty to assist does not require that VA provide an examination in this case.  38 U.S.C.A. § 5103A(d) (2014); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


Claim to Reopen Dental Treatment

In May 1970, the Veteran filed a claim for service connection for the purposes of dental treatment.  Entitlement to certain restorative services was authorized on a prima-facie basis without a rating action.  In June 1970, service connection for certain specific missing teeth, #3, 18, 19, 30, and 31, was denied as the RO determined the teeth were defective beyond the point of restoration at the time of enlistment.  The Veteran appealed the denial of the claim for dental treatment and in a January 1972 decision, the Board denied entitlement to service connection for the specified missing teeth for dental treatment purposes.  The Board found that the Veteran's teeth, #3, 18, 19, 30, and 31, were noted as defective and beyond restoration at the June 1968 initial service dental examination.  The Board further observed that the Veteran received extensive dental treatment throughout service, including X-rays in December 1968 and the extraction of the five nonrestorable teeth identified above.  As these teeth were nonrestorable at the time of the Veteran's entrance into active duty, service connection for dental treatment purposes was not warranted.  The Veteran did not appeal the denial of the claim and the January 1972 Board decision became final.  38 U.S.C.A. § 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court of Appeals for Veterans Claims (Court) has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence added to the claims file since the January 1972 Board decision includes records of VA medical treatment from April 2000 and the Veteran's statements and March 2015 hearing testimony.  The VA records do not document any treatment for a dental condition and only note the presence of "good dentition" as recently as January 2015.  The Veteran's statements and testimony appear to focus on his claim for service connection for compensation purposes and are to the effect that he had five teeth extracted during active duty, and some remaining teeth were then prepared (by grinding down the teeth) for partial dentures and upper and lower dental bridges.  According to the Veteran, the dentures were never provided and the in-service dental treatment was never completed because of the previous denial of service connection by the Board in January 1972. 

The Board finds that the lay and medical evidence added to the record and identified above is new as it was not previously considered, but is not material as it does not pertain to the reason the Veteran's claim was previously denied, i.e. it does not provide competent evidence that the five teeth extracted during service were not defective or non-restorable at the time of his entrance into active duty.  The Veteran's statements and testimony have focused on the failure to provide dentures and/or a dental bridge during service, but the Board notes that the Veteran was authorized for dental treatment on a prima-facie basis in June 1970, a month after his separation from active duty.  The June 22, 1970 VA dental examination that was conducted prior to that decision establishes that treatment was indicated for various dental conditions, including several pontics, i.e. dental bridges, for the five teeth that were extracted during military service.  Thus, the Veteran was authorized in 1970 to receive treatment for the dental conditions he has identified before the Board.  The new VA medical records contain no details regarding the Veteran's teeth and do not contain any information indicating that teeth #3, 18, 19, 30, and 31 were not "non-restorable" as stated in 38 C.F.R. § 3.381(e)(5).  

The Board notes that the Veteran's testimony and statements are deemed credible for the purposes of determining whether they constitute new and material evidence.   However, as a lay person, he is not competent to make a medical determination regarding the condition of his teeth at enlistment as this requires training and credentials not shown in this instance.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  His testimony does not provide a reasonable possibility of establishing the claim even with consideration of Court's holding in Shade.  See Shade at 117 (holding that new evidence would raise a reasonable possibility of substantiating a claim if it would at least trigger the Secretary's duty to assist by providing a medical opinion); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (holding that the evidence of a link between a current disability and service must be competent for purposes of requiring a medical opinion). 

Given the lack of competent evidence indicating that the Veteran's teeth #3, 18, 19, 30, and 31 were anything but defective and not restorable at enlistment, the Board finds that new and material evidence has not been received and the Board cannot find a basis upon which to reopen; in this regard, the Board has carefully considered the holding and impact of Shade.


Service Connection for a Dental Disability for Compensation Purposes

The Veteran contends that service connection is warranted for a dental disability, claimed as extracted teeth and bruxism (grinding of the teeth).  The Veteran testified in March 2015 that he had several teeth extracted during active duty, and he was then prepared for a pair of upper and lower partial dentures.  He was told the dentures would be provided at his next duty station in Korea, but was later notified the dentures would not be provided as he "wouldn't wear them anyways."

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

Service connection for a dental disorder for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth to merit compensation, bone loss through trauma or disease such as osteomyelitis must be shown for purposes of compensability; the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, at Note.

Service treatment records show that the Veteran's teeth #3, 18, 19, 30, and 31, were noted as defective and beyond restoration at the June 1968 initial service dental examination.  He received regular dental treatment from August 1968 to January 1970, including many fillings and X-rays.  After December 1968 X-rays confirmed that the #3, 18, 19, 30, and 31 teeth were non-restorable, they were extracted in December 1968 and February 1969.  In March and April 1969, the Veteran's dentist recommended removing the retained roots of the extracted teeth and preparing for partial dentures at the Veteran's next duty station in Korea, as additional surgery was necessary to create space for the dentures.  Three months later, in July 1969, he was notified that it was too difficult to attempt the procedure in Korea and he would need to see a specialist for a consultation, presumably upon his return to the United States.  In preparation for the upper and lower dentures, impressions were taken of the Veteran's teeth in January 1970.  Service records do not indicate any further treatment, but the Veteran was approved for VA dental treatment on a prima facie basis in June 1970.  The June 1970 VA Form 10-2570 ("Dental Record Authorization and Invoice for Outpatient Services") indicates that he was approved for multiple crowns and dental bridges for teeth #3, 18, 19, 30, and 31.  

The service records are consistent with the Veteran's testimony insofar as they establish he had several teeth extracted during active duty and steps were then taken for partial dentures that were not provided.  However, the medical records also indicate that the dentures/bridges were placed soon after discharge and do not document any trauma to the teeth or indicate that the Veteran's tooth problems were due to trauma.  There is also nothing in the service records establishing that the Veteran experienced any impairment or loss of the maxilla, mandible, or ramus due to trauma or any other etiology.  

The post-service record also does not support the claim.  There are no post-service dental records in the claims file and the Veteran has not provided any details of his post-service dental treatment.  He reported having dental problems "he alleges happened in service" during evaluations at the Minneapolis VA Medical Center (VAMC), but was most recently found to have "good dentition" in January 2015.  The Veteran testified that one of his teeth needed a root canal or extraction, but again, there is simply no evidence that he experiences any impairment or loss of the maxilla, mandible, or ramus or has experienced bone loss through trauma or disease such as osteomyelitis.  

Regarding the Veteran's claimed bruxism, or teeth grinding, it is not a disability for which service-connection may be granted.  Bruxism is involuntary, nonfunctional, rhythmic, or spasmodic gnashing, grinding, and clenching of teeth, usually during sleep, sometimes leading to occlusal trauma.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 257 (32 ed., 2012).  Service connection for bruxism is only possible if the condition results in a dental disability, such as those listed in 38 C.F.R. § 4.150.  In this case, there is no medical evidence that the claimed bruxism has resulted in dental disability and the Veteran has not specifically identified any dental condition associated with the bruxism.  Service connection is thereby precluded for bruxism.

In view of the foregoing, the Board finds that the Veteran does not have dental disorder that is eligible for service connection for compensation purposes and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


Increased Rating Claims

Service connection for stress fractures of the right and left feet was granted in a June 1970 rating decision.  Separate noncompensable evaluations were assigned for each foot effective May 15, 1970.  The January 2013 rating decision on appeal continued the noncompensable evaluations for each foot, but recharacterized the service-connected disability as residuals of stress fractures of the right and left feet.  In a September 2016 rating decision, an increased 10 percent evaluation was granted for each foot effective September 5, 2012.  Thus, the Veteran right and left foot disabilities are currently rated as 10 percent disabling throughout the relevant claims period.  The Veteran claims that higher ratings are warranted as his foot disabilities are productive of pain and numbness, especially in the mornings, and limit his ability to stand and walk.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's residuals of right and left foot disabilities are currently rated as 10 percent disabling under Diagnostic Code 5010-5284, pertaining to arthritis and injuries of the feet.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  The hyphenated disability will be rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  In this case, it is not possible to separate the symptoms associated with bilateral foot arthritis from the symptoms of the service-connected stress fractures, and the RO has rated the Veteran by analogy to foot injuries and Diagnostic Code 5284, while acknowledging the effect of the degenerative joint disease of the bilateral feet under Diagnostic Code 5010.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5010, 5284. 

The Rating Schedule does not provide a diagnostic code for rating residuals of stress fractures of the feet.  The current 10 percent evaluation for each foot is assigned by analogy under Diagnostic Code 5284 for rating residuals of "other foot injuries."  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

The Board finds that the manifestations and impairment from the service-connected bilateral stress fractures most nearly approximate the currently assigned 10 percent ratings and are analogous to foot injuries that are no more than moderate under Diagnostic Code 5284.  The medical and lay evidence of record establishes that the Veteran's residuals of stress fractures to both feet manifest pain and tenderness that limit the Veteran's ability to stand and walk for extended periods of time.  Upon VA examination in November 2015, the Veteran reported that he experienced increased pain in the morning that improved throughout the day and he was able to stand for approximately 30 minutes and walk half a mile due to pain in his feet.  These reports of symptoms are consistent with the Veteran's statements and testimony throughout the claims period.  The November 2015 VA examiner identified pain on manipulation of the feet and found that it interfered with the Veteran's function through fatigability, pain with movement, weight-bearing, and nonweight-bearing, and interfered with locomotion and standing.  To the extent similar symptoms are associated with the Veteran's foot arthritis, the November 2015 VA examiner found that it was not possible to separate the symptoms from the stress fractures from the symptoms due to arthritis.  The Board has therefore considered the manifestations of both disabilities in finding that an increased rating is not warranted.  

As the Veteran's disability is contemplated by the current 10 percent rating, an increased evaluation is not appropriate under Diagnostic Code 5284.  The Board notes that while the Veteran has continuously reported experiencing numbness in his feet and toes, his neurological impairment is not associated with the service-connected stress fractures.  The Veteran was provided VA examinations of his feet in September 2012 and November 2015 and neither examiner identified any nerve impairment associated with the service-connected disability.  Rather, the examiners and the Veteran's VA treatment records establish that he has diabetes mellitus with neuropathy which accounts for the neurological impairment of the lower extremities.  Additionally, the Board observes that the Veteran has not sought treatment for any of the symptoms associated with the service-connected foot disabilities and all evaluations of his feet at the VAMC have focused on his diabetic neuropathy, which appears to be his main complaint with regard to his feet.  The Veteran reported experiencing some impairment due to the service-connected disability at the March 2015 hearing, but also stated at the November 2015 VA examination that his foot pain improved after the morning hours and he was capable of working around the house and performing car and lawn maintenance.  While he reported experiencing flares of foot pain with increased activity, he also stated that the symptoms improved with rest.  In short, there is no indication in the lay or medical evidence that the manifestations of the service-connected disability interfere with the Veteran's functioning to such severity that the residuals of stress fractures more nearly approximate a foot injury that is moderately-severe.  

The Board has also considered whether increased ratings are warranted under Diagnostic Code 5010 for rating arthritis.  Diagnostic Code 5010 provides that arthritis due to trauma is rated as degenerative arthritis.  Diagnostic Code 5003, pertaining to degenerative arthritis, provides for rating arthritis on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  As in this case, when the Veteran experiences painful motion without compensable limitation of motion, a 10 percent rating is assigned for each major joint or group of minor joints.  The Veteran is therefore already in receipt of the highest rating possible based on painful motion of the feet under Diagnostic Codes 5010 and 5003.  While a 20 percent evaluation is assigned under Diagnostic Code 5003 for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, the Veteran is only service-connected for each foot and clearly does not have "involvement of 2 or more major joints or 2 or more minor joint groups."  A higher rating is therefore not possible under the criteria for rating arthritis.  

Finally, the Board has considered whether rating the Veteran's disability under the other criteria for evaluating the feet would result in a higher rating, but finds that the other diagnostic codes pertaining to the foot are not applicable.   The Veteran does not have other foot conditions such as claw foot, metatarsalgia, hallux valgus, or hammer toes.  Although the November 2015 VA examiner also diagnosed flat feet (pes planus), service connection for this disability was denied in a June 1970 rating decision based on a finding that it pre-existed the Veteran's entrance into active duty service and was not aggravated therein.  The symptoms associated with flat feet are specific and are noted in the November 2015 VA examination report as separate from those manifested by the service-connected stress fractures and degenerative joint disease.  The Board therefore finds that consideration of the symptoms from nonservice-connected flat feet is not appropriate and will not rate the service-connected condition under Diagnostic Code 5276 for pes planus.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In the April 2017 brief, the Veteran's representative cites to 38 C.F.R. § 3.321(b)(1), pertaining to extraschedular ratings.  Although no specific arguments accompany the citation, the Board will consider whether an extraschedular rating is warranted in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).  

The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's service-connected residuals of bilateral foot stress fractures.  As discussed above, the Veteran's disability is manifested by pain and tenderness of the feet that impacts his ability to walk and stand.  These manifestations are contemplated in the rating criteria which provide for evaluating the condition based on the severity of the foot injury (Diagnostic Code 5284) and considering any associated limitation of motion and painful noncompensable motion (Diagnostic Codes 5003, 5010).  The Board has specifically considered the Veteran's reported functional impairment, to include limitations to standing and walking, associated with the service-connected conditions and has determined they are no more than moderate as provided for in the schedular criteria.  There is no medical or lay evidence of manifestations of the service-connected disability that are not considered in the schedular criteria and the neither the Veteran nor his representative have identified any such manifestations that warrant the assignment of an extraschedular rating.  To the extent the Veteran complains of neurological impairment of his feet with numbness, these symptoms are associated with nonservice-connected diabetic neuropathy and are not etiologically related to the in-service stress fractures of his feet.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

Finally, the Board finds that the record does not raise a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU).  Such claims, whether expressly raised by a veteran or reasonably raised by the record, are not a separate claim for benefits, but are rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to the service-connected residuals of stress fractures.  He is not in receipt of Social Security disability benefits, and the evidence establishes that he retired from his former job in maintenance with the highway department of Anoka County in approximately 2008 after 30 years of employment.  The Veteran reported during the November 2015 VA examination that his foot condition did not impact his occupation due to the type of work he performed and the VA examiner found that the only occupational and functional effects were limitations of standing and walking.  There is no medical or lay evidence that the Veteran's service-connected disabilities render him unemployable and remand of a claim for TDIU is therefore not required.


ORDER

New and material evidence not having been received, the claim for entitlement to service connection for a dental disability for treatment purposes is denied.

Entitlement to service connection for a dental disability, to include multiple tooth extractions and grinding, for compensation purposes is denied.

Entitlement to a rating in excess of 10 percent for residuals of a stress fracture to the right foot is denied.

Entitlement to a rating in excess of 10 percent for residuals of a stress fracture to the left foot is denied.


REMAND

The Board regrets further delay in this case, but finds that a remand is once again necessary to ensure compliance with the Board's June 2015 remand instructions.  The Veteran contends that his diabetes mellitus is due to exposure to an herbicide agent during active duty service along the Korean demilitarized zone (DMZ).  Although he was not stationed at a location "in or near" the Korean DMZ, he testified that he flew in helicopter resupply missions to bases that were near the DMZ, including Camp Casey and Camp Red Cloud, and was therefore exposed to herbicide agents.

In its June 2015 remand, the Board ordered that the AOJ should attempt to verify whether the Veteran was exposed to an herbicide agent while serving on active duty in Korea.  Specifically, the Board ordered that a request should be sent to the Joint Services Records Research Center (JSRRC) for verification as to whether the Veteran was potentially exposed to an herbicide agent during his period of service with the 19th AVN Co Company from May 1969 to May 1970.  The AOJ did not seek such verification from the JSRRC, but instead emailed a request to the VA Agent Orange Mailbox asking for information regarding the Veteran's claimed exposure.  An August 2016 response from the mailbox directs the AOJ to the VA Manual for the correct development procedures for claims based on Korean DMZ service and notes, "[w]hen the Veteran did not serve in one of DoD identified DMZ units, you should go to JSRRC, not the AO Mailbox."  No additional action was taken in response to the August 2016 communication.

The AOJ did not comply with the Board's June 2015 remand instructions.  Although the August 2016 AO Mailbox response states that the locations identified by the Veteran in his hearing testimony were not "on or near" the Korean DMZ, a request was not sent to the JSRRC.  This development is mandated by VA's Adjudication Procedures Manual, M21-1, Part IV, Subchapter ii, Chapter 1, Section H, Paragraph 4(c) and was specifically ordered by the Board.  The Board will err as a matter of law if it fails to ensure compliance with its remand instructions and the case must be remanded.  Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Request verification from the JSRRC of the Veteran's claimed exposure to herbicides, including Agent Orange while stationed in Korea. 

Specifically, a request should be sent to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his period of service with the following unit: 19th AVN Co Company from May 1969 to May 1970.  The Veteran states that he participated in daily supply missions hauling pallets of material, including cement, sand, and gun placements, from Camp Humphreys in Korea to various locations in or near the DMZ, including ROK airbases, Camp Casey, and Camp Red Cloud.

Further research is also needed to determine the use of Agent Orange in the vicinity of Camp Casey during October 1969.

2.  Then, readjudicate the claim on appeal with consideration of all evidence added to the record.  If the benefit sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


